Case 1:19-cv-08344-LJL Document 51 Filed 08/10/20 Page 1 of 6
Case 1:19-cv-08344-LJL Document 51 Filed 08/10/20 Page 2 of 6
Case 1:19-cv-08344-LJL Document 51 Filed 08/10/20 Page 3 of 6
Case 1:19-cv-08344-LJL Document 51 Filed 08/10/20 Page 4 of 6
Case 1:19-cv-08344-LJL Document 51 Filed 08/10/20 Page 5 of 6
Case 1:19-cv-08344-LJL Document 51 Filed 08/10/20 Page 6 of 6




Josh Kelner /s/                          Frank A. DeLuccia /s/



      8/7/2020                               8/7/2020




August 10, 2020
